DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mary Fox on 01/29/21.
The application has been amended as follows: 
Claim 30 has been cancelled.
21.	(Currently Amended) A clot removal device, comprising: 
an elongated member configured to be intravascularly positioned at a treatment site within a cerebral 
blood vessel proximate a thrombus; 
a stent having a proximal end portion and a distal end portion, the proximal end portion coupled to a 
distal end of the elongated member and configured to enmesh the thrombus; and 
a self-expanding mesh funnel, the funnel having (a) a proximal end, (b) a proximal opening at the 
proximal end, the proximal opening configured to slidably receive the elongated member therethrough such that the funnel is moveable relative to the stent, (c) a distal end, (d) a distal opening at the distal end of the funnel, and (e) an interior region extending between the proximal and distal openings and that tapers towards the proximal end of the funnel, wherein the funnel comprises an inverted tubular mesh having an exterior mesh wall and an interior mesh wall that are continuous at a folded distal end of the funnel, wherein the funnel is 
a polymer material on the mesh funnel, wherein only a portion of the funnel is covered by the polymer 
material.

28.	(Currently Amended) The clot removal device of Claim 21, wherein the stent is a  retriever.

31.	(Currently Amended) The clot removal device of Claim 21, wherein a cross- sectional dimension of the funnel at [[a]]the folded distal end is a maximum cross-sectional dimension of the funnel.

34.	(Currently Amended) A clot removal device, comprising: 
an elongated member configured to be intravascularly positioned at a treatment site within a cerebral 
blood vessel proximate a thrombus; 
a stent having a proximal end portion and a distal end portion, the proximal end portion coupled to a 
distal end of the elongated member and configured to enmesh the thrombus; 
a mesh funnel having (a) a proximal end, (b) a proximal opening at the proximal end, the proximal 
opening configured to slidably receive the elongated member therethrough such that the funnel is moveable relative to the stent, (c) a distal end, (d) a distal opening at the distal end of the funnel, and (e) an interior region extending between the proximal and distal openings, wherein the funnel comprises an inverted tubular mesh having an exterior mesh wall and an interior mesh wall that are continuous at a folded distal end of the funnel, wherein the funnel is configured to receive at least a portion of the stent through the distal opening and within the on an outer surface and surrounding less than an entire length of the mesh funnel; and 
a catheter having a distal end configured to be positioned at the treatment site, wherein the catheter is 
configured to slidably receive the stent and the funnel therethrough.

37. (Currently amended) The clot removal device of Claim [[34]]36, wherein the second elongated member is a shaft having a lumen therethrough.

38. (Currently amended) The clot removal device of Claim [[34]]36, wherein the second elongated member is a wire.

39.	(Currently Amended) The clot removal device of Claim 34, wherein the stent is a  retriever.

Reasons for Allowance
Claims 21-29 and 31-42 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of a clot removal device that includes the combination of recited limitations in claims 21 and 34.
As to claims 21 and 34, the art of record [Sepetka, Martin, and Laptewicz] alone or in combination, combined with the remainder of the claim limitations, does not disclose wherein a polymer material only covering a portion of the mesh funnel; and wherein the funnel comprises an inverted tubular mesh having an exterior mesh wall and an interior mesh wall that are continuous at a folded distal end of the funnel. Furthermore, modifying Martin to include the inverted tubular mesh would eliminate the flange structure and function (238; Fig. 4B; Par. 0049 & 0078), and there is no 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/C.U.I/               Examiner, Art Unit 3771     
                                                                                                                                                                                    /MELANIE R TYSON/Primary Examiner, Art Unit 3771